                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TYRONE D. GLADDEN,                         )
                                           )
                  Plaintiff,               )
                                           )
                  v.                       )              1:18cv512
                                           )
CAPTAIN SETTLES,                           )
                                           )
                  Defendant.               )


                       MEMORANDUM OPINION AND ORDER
                    OF UNITED STATES MAGISTRATE JUDGE

     This    case      comes   before    the     undersigned     United   States

Magistrate Judge on “Defendant’s Motion for Summary Judgment”

(Docket Entry 14) (the “Summary Judgment Motion”).                 The parties

have consented to disposition of this case by a United States

Magistrate Judge.        (Docket Entry 11-1.)          For the reasons that

follow, the Court will grant the Summary Judgment Motion.

                                 INTRODUCTION

     Tyrone D. Gladden (the “Plaintiff”), a pretrial detainee

proceeding pro se, commenced this action in forma pauperis pursuant

to 42 U.S.C. § 1983 against “Captain Settles” (the “Defendant”) in

his individual and official capacities, alleging that Defendant

violated    his     constitutional      rights    under    the   “8th   and   14th

Amendment[s]”* (Docket Entry 2 (the “Complaint”) at 2-3.)


     * Citations to Docket Entry pages utilize the CM/ECF footer’s
pagination.   Although the Complaint alleges a violation of his
constitutional rights under the “8th Amendment” (Docket Entry 2 at
3), because of Plaintiff’s status as a pretrial detainee, his
                                                    (continued...)
       According to the (unverified) Complaint:

       On May 18th, 2018, May 25th, 2018, [and] June 2nd, 2018
       each after midnight, [Plaintiff] was given permission to
       use the law library in the multi[-]purpose room to read
       [and] write in full restraints (Handcuffs connected to a
       waist[]chain and leg irons). [Defendant] approved this
       situation because he has final authority. [Plaintiff has]
       not broken any rules, nor [has Plaintiff] caused any
       disruption towards anyone[. Plaintiff has] been placed
       in admin[istrative] segregation without due process.

       This is a violation towards [Plaintiff’s] 8th [and] 14th
       amendment [rights]. [Defendant] acted pursuant to the
       custom of the Forsyth County De[ten]tion Center.

       . . . .

(Id. at 5.)

       In   response,      Defendant      filed       his    Answer,    which      asserted

various immunity defenses.             (Docket Entry 8 at 4-5.)                   Plaintiff

then   filed     an   “Answer   to    a    Counterclaim”         (Docket     Entry      12),

alleging    that,     in   addition       to       being    “forced    to   sit    in   full

restraints while researching law books, [he is] not allowed access

to the phone when out of his cell like the policy handbook

suggest[s]” (id. at 2).          Plaintiff argues that “his placement in

segregation with related loss of privileges and in restraints while

he conducted legal research w[as] not rationally related to a

legitimate nonpunitive governmental purpose [and] as the Complaint

indicates[, P]laintiff had done nothing to warrant imposing such



     *(...continued)
claims fall under the Due Process Clause of the Fourteenth
Amendment, rather than under the Eighth Amendment. See Kingsley v.
Hendrickson,    U.S.    , 135 S. Ct. 2466, 2475 (2015).

                                               2
treatment.”   (Id.   at   4   (internal   citations,   parenthesis,    and

quotation marks in original omitted).)

       Following a six-month period for discovery (see, e.g., Text

Order dated Oct. 11, 2018), Defendant filed his Summary Judgment

Motion (Docket Entry 14; see also Docket Entry 15 (Defendant’s

summary judgment brief); Docket Entry 15-1 (Affidavit of Sergeant

Whitt); Docket Entry 15-2 (Affidavit of Officer Bartlett); Docket

Entry 15-3 (Affidavit of Defendant); Docket Entry 15-4 (Affidavit

of Sheriff Schatzman).        The Clerk then notified Plaintiff of his

“right to file a 20-page response in opposition . . . accompanied

by affidavits setting out [his] version of any relevant disputed

material facts or . . . any other responsive material.” (Docket

Entry 16 at 1; see also id. (“Your failure to respond or, if

appropriate, to file affidavits or evidence in rebuttal within the

allowed time may cause the [C]ourt to conclude that [Defendant’s]

contentions are undisputed and/or that you no longer wish to pursue

the matter.”).)      Plaintiff thereafter filed an unsworn summary

judgment response (Docket Entry 17) repeating in conclusory fashion

(and    without   supporting     evidence)   that   “his   placement    in

segregation with related loss of privileges and [being placed] in

restraints while he conducted legal research w[as] not rationally

related to a legitimate nonpunitive governmental purpose” (id. at

3 (parenthesis and quotation marks in original omitted)).




                                     3
                                   DISCUSSION

     “Summary judgment is appropriate when the movant shows there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                  Welton v. Durham Cty.,

No. 1:17CV258, 2018 WL 4656242, at *2 (M.D.N.C. Sept. 27, 2018)

(unpublished) (citing Fed. R. Civ. P. 56(a)).                    “The moving party

has the initial burden of demonstrating the absence of any material

issue of fact; [however,] once the moving party meets its initial

burden, the non-moving party must come forward with evidentiary

material demonstrating the existence of a genuine issue of material

fact requiring a trial.”              Heggins v. City of High Point, No.

1:16CV977,    2017    WL    6514681,    at      *2   (M.D.N.C.    Dec.   20,   2017)

(unpublished) (emphasis added); see also Equal Employ. Opportunity

Comm’n v. Womble Carlyle Sandridge & Rice, LLP, No. 1:13CV46, 2014

WL 2916851, at *4 (M.D.N.C. June 26, 2014) (unpublished) (“On those

issues for which the non-moving party has the burden of proof, it

is his or her responsibility to oppose the motion for summary

judgment with affidavits or other admissible evidence . . . .”),

aff’d, 616 F. App’x 588 (4th Cir. 2015).

     In assessing such matters, “the Court [does] not consider[ ]

‘facts’ set       forth    in   [summary       judgment]    briefs   that   are   not

supported    by    citations     to    admissible      evidence.”        Maisha   v.

University of N.C., No. 1:12CV371, 2015 WL 277747, at *1 (M.D.N.C.

Jan. 22, 2015) (unpublished), aff’d, 641 F. App’x 246 (4th Cir.


                                           4
2016). Additionally, “[u]nless [D]efendant[] admitted [an] alleged

fact   in   [his   A]nswer,    the    Court     [does]     not     consider[    the]

unverified     statements      in     [Plaintiff’s         C]omplaint.         [Such]

allegations    are   not    under    oath    and   are    not    evidence.”        Id.

(internal    parenthetical     citations       omitted)    (citing       Higgins    v.

Scherr, 837 F.2d 155, 156-57 (4th Cir. 1988)).

       I. Official Capacity Claim

       With respect to local government officials, official capacity

liability attaches under Section 1983 only if “execution of a

government’s policy or custom, whether made by its lawmakers or by

those whose edicts or acts may fairly be said to represent official

policy, inflicts the injury.”          Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 121 (1992) (internal quotation marks omitted).

Notably, an official’s discretionary acts, exercised in carrying

out official duties, do not necessarily represent official policy.

Gantt v. Whitaker, 203 F. Supp. 2d 503, 509 (M.D.N.C. 2002).

“Rather, the official must have ‘final authority’ over government

policy with respect to the action in question” to trigger official

capacity liability.        Id. (quoting Pembaur v. Cincinnati, 475 U.S.

469, 481-82 (1986)).

       Here, Plaintiff alleges injury from Defendant’s actions and

further alleges that “[Defendant] acted [ ] pursuant to the custom

of   Forsyth   County   [D]etention         [C]enter     because    he   has   final

authority.” (Docket Entry 2 at 4.) However, Plaintiff neither has


                                        5
identified      a       written      policy   nor      offered    factual    assertions

regarding “the existence of a widespread practice that, although

not authorized by written law or express municipal policy, is so

permanent and well settled as to constitute a custom or usage with

the force of law.”             City of St. Louis v. Praprotnik, 485 U.S. 112,

127   (1988)    (internal            quotation      marks    omitted).      Again,       the

Complaint sets out limited factual matter, coupled with conclusory

allegations.             Further,      both     the    Plaintiff’s       “Answer    to     a

Counterclaim”           and    his    summary       judgment     response   repeat       the

conclusory allegations and fail to provide any evidence.                              (See

Docket Entry 12 at 1-5; Docket Entry 17 at 1-4.)

      In his affidavit, Defendant avers that, “[he is] not, nor [has

he] ever been, the final policy making authority or policy maker

for the Forsyth County Sheriff’s Office.                       That authority, alone,

rests with the duly elected Sheriff of Forsyth County.”                            (Docket

Entry   15-3,       ¶    5.)      Along   with      his     summary   judgment     motion,

Defendant    submitted          an    affidavit       from    Sheriff   Schatzman     (the

“Schatzman      Affidavit”),          “the    duly    elected     Sheriff   of     Forsyth

County” (Docket Entry 15-4, ¶ 2).                   The Schatzman Affidavit states

that, “as the duly elected Sheriff of Forsyth County, [he] had

final policy making authority for the Forsyth County Sheriff’s

Office, including the Forsyth County Detention Center. [He] did not

delegate[] this policy making authority to anyone else, ever.

Therefore, as the Sheriff of Forsyth County, [he] was the sole


                                                6
policymaker for the Forsyth County Sheriff’s Office at all times.”

(Id., ¶ 3.)

     The in forma pauperis statute provides that “the [C]ourt shall

dismiss the case at any time if the [C]ourt determines . . . the

action . . . fails to state a claim upon which relief may be

granted[.]”    28 U.S.C. § 1915(e)(2)(B)(ii).       Plaintiff has not

stated a claim against Defendant in his official capacity, and the

Court will thus dismiss that aspect of Plaintiff’s claim.

     II. Administrative Segregation and Use of Restraints

     The Complaint’s central allegations consist of the following:

on three different occasions, Plaintiff was “given permission to

use the law library in the multipurpose room to read [and] write in

full restraints,” and he “has [was] placed in admin[istrative]

segregation without due process.”       (Docket Entry 2 at 4.)      In both

his “Answer to a Counterclaim” and his summary judgment response,

Plaintiff repeats those conclusory allegations, but offers no

evidence to support them.        (See Docket Entry 12 at 1-5; Docket

Entry 17 at 1-7.)

     As previously discussed, the Complaint also asserts that

“[Defendant]   approved   this    situation    because   he   has    final

authority” (Docket Entry 2 at 5), and relies on that assertion in

seeking to impose liability against Defendant (see id. at 4-6).

“To establish personal liability under [Section] 1983, [ P]laintiff

must affirmatively show that [Defendant] acted personally in the


                                    7
deprivation of [ P]laintiff’s rights.              That is, [Defendant’s] own

individual     actions     must      have    violated      the    Constitution.

Importantly,    mere     knowledge    of    such    a   deprivation   does   not

suffice.”    Williamson v. Stirling, 912 F.3d 154, 171 (4th Cir.

2018) (internal brackets, citations, and quotation marks omitted).

     In his affidavit, Defendant avers the following:

     Several Special Administrative Measures orders (SAM)
     regarding [Plaintiff were ] entered . . . to the effect
     that he would be placed in full restraints anytime he is
     moved outside his cell within or [outside] of the
     Detention Center, out of officer safety concerns based
     upon the very serious nature of the pending crimes
     charged, threats to another inmate, concerns for officer
     safety after the discovery of shanks inside [Plaintiff’s]
     cell.

     . . . .

     These special administrative orders all are well within
     the scope and nature of my job duties, following
     Sheriff’s Office policies, directives and orders at all
     relevant times to provide for inmate safety, officer
     safety, security, order and discipline within the
     detention facility.

(Docket Entry 15-3, ¶¶ 7, 10.)

     Along   with   his    Summary     Judgment      Motion,     Defendant   also

submitted an affidavit from Sergeant Whitt (the “Whitt Affidavit”),

a Forsyth County Detention Center officer “hold[ing] the rank of

Sergeant” (Docket Entry 15-1, ¶ 2).            The Whitt Affidavit states

that, “[he] personally drafted each SAM document . . . for review

and implementation by [his] supervision,” (id., ¶ 17), which

included Defendant (see id., ¶¶ 7, 9).                  Sergeant Whitt further



                                        8
avers that “Defendant [] did not have any personal substantive

input into any of Plaintiff[ ]’s restrictions.                     (Id., ¶ 19.)

       Consequently, although Defendant, through submitted evidence,

contends that he did not “personally draft” (id.,¶ 17), or “have

any personal substantive input” (id.,¶ 19), as to Plaintiff’s

restrictions, he does confirm that he entered and modified the SAM

orders    establishing        Plaintiff’s         placement       in    administrative

segregation and restraints (id., ¶¶ 7, 9), and that they were “well

within the nature and scope of his job duties” (Docket Entry 15-3,

¶ 10).    As such, although Plaintiff failed to provide evidence to

support   his    allegations,     Defendant           has    admitted     his   personal

involvement in Plaintiff’s placement in administrative segregation

and related restraint protocol.

       Turning   to    Plaintiff’s      specific            argument    regarding    his

allegations,     the   Supreme    Court         has    observed    that    a    pretrial

detainee can “prevail [on an excessive force claim] by showing that

the   [defendant’s]     actions       are       not    ‘rationally      related     to   a

legitimate nonpunitive governmental purpose’ or that the actions

‘appear excessive in relation to that purpose.’”                           Kingsley v.

Hendrickson,           U.S.       ,         , 135 S. Ct. 2466, 2473 (2015)

(quoting Bell v. Wolfish, 441 U.S. 520, 561 (1979)).                       Ultimately,

a standard of objective reasonableness applies to a pretrial

detainee’s excessive force claim.               Id.,         U.S. at       , 135 S. Ct.

at    2472–73.     Nonetheless,       “the       detention       center    may    impose


                                            9
restraints on the detainee that are reasonably related to the

detention center’s interest in maintaining the facility’s security,

even if the restraints ‘are discomforting and are restrictions that

the detainee would not have experienced had he been released while

awaiting trial.’” Cash v. Thomas, Civ. No. 6:12-1278, 2013 WL

3804375, at *7 (D.S.C. July 19, 2013) (unpublished) (quoting Bell,

441 U.S. at 539–40).

     In this regard, Plaintiff contends that “his placement in

segregation with related loss of privileges and [being placed] in

restraints while he conducted legal research w[as] not rationally

related to a legitimate nonpunitive governmental purpose” (Docket

Entry 17 at 3 (parenthesis and quotations in original omitted)).

By contrast, the Defendant’s Affidavit states the following:

     Based upon [P]laintiff’s pending double murder charges,
     his threat to kill another inmate together with finding
     handmade weapons or ‘shanks’ in his cell, in the exercise
     of my discretion in carrying out my official duties[,] I
     approved   of  him   being   placed   in   administrative
     segregation away from general population to maintain the
     safety, security and order of the jail.

(Docket Entry 15-3, ¶ 12.)

     Additionally,     the   Whitt    Affidavit   provides    a   detailed

explanation of these actions.        To begin, shortly after Plaintiff

was incarcerated at Forsyth County Detention Center, he “was

assigned to   general   population.”      (Docket   Entry    15-1,   ¶   4.)

However, after a law enforcement officer reported to Sergeant Whitt

regarding Plaintiff’s “plan to take a gun from a courtroom bailiff,



                                     10
shoot witnesses and hold the court hostage when he was transported

to the [c]ourthouse on his charges” (id., ¶ 6), Sergeant Whitt

“promptly reported [Plaintiff’s] plan to [his] supervision,” which

included Defendant (id., ¶ 7).         Defendant and another supervisor

“thereafter promptly entered a [SAM order] regarding [Plaintiff] to

the effect that he would be place[d] in full restraints any[]time

[that] he [was] moved within or [outside of] the Detention Center,

out of concern for officer [] and inmate safety.”            (Id.)    Shortly

thereafter, Plaintiff’s cellmate “report[ed] that while he was

housed with [Plaintiff], he awoke at night to find [Plaintiff]

standing over him [and w]hen asked what he was doing, [Plaintiff]

replied [that he was] thinking about whether or not [he was] going

to kill [the cellmate].”    (Id., ¶ 8.)    Sergeant Whitt then “briefed

[Defendant]    who   modified   the    [SAM]   order   [to   include]   that

[Plaintiff] would be housed by himself” in addition to previous

restrictions.    (Id., ¶ 9.)

     At a later date, Plaintiff “was charged with two counts of

[f]irst [d]egree [m]urder” (id., ¶ 10), and, as a result, Plaintiff

“was housed such that he was not in contact with other inmates

. . . . [and] his only contact was with detention center personnel”

(id., ¶ 11).     Additionally, “during a routine cell search, by

Detention   Officer   Bartlett,   [Plaintiff]      was   found   to    be   in

possession of two shanks, makeshift weapons, fashioned from tooth

brushes.    He was then charged with two infractions and placed in



                                      11
disciplinary segregation for 35 days for officer safety concerns.”

(Id., ¶ 12; see also Docket Entry 15-2 (Affidavit of Officer

Bartlett), ¶¶ 8-9 (averring that “[Plaintiff] was the only inmate

assigned to th[at] particular cell and had been the sole occupant

for several months” and that “[n]o other inmate had access to

[Plaintiff]’s cell before or after [Officer Bartlett] found the two

makeshift weapons”).)     In light of these violations, Plaintiff’s

“SAM was modified such that he was to be handcuffed behind his back

prior to officers entering his cell to apply full restraints before

moving him about the Detention Center . . . .”     (Docket Entry 15-1,

¶ 14.)    Finally, Plaintiff’s “SAM was modified again . . . to

accommodate [Plaintiff] being able to use the mobile law library

after 2400 hours for a period not to exceed one hour.          This SAM

provided [Plaintiff] was to be in full restraints at all times and

be chained to the wall via an ‘eye hook’ . . . and to be closely

monitored . . . via closed circuit camera.”       (Id., ¶ 15.)

      In sum, based upon uncontested evidence, Plaintiff was placed

in   administrative   segregation   and   restraints,   including   while

conducting research in the law library, “out of officer safety

concerns based upon the very serious nature of the pending crimes

charged, threats to another inmate, [and] concerns for officer

safety after the discovery of shanks inside the inmate’s cell”

(Docket Entry 15-1, ¶ 7).   “[I]t is well settled that the placement

of inmates into administrative segregation units is a valid means



                                    12
of minimizing a threat to security of the institution, threat to

the safety of other residents or Jail staff, etc.” Anderson v.

McCombs, Civil No. 0:09-3340, 2010 WL 2772703, at *3 (D.S.C. Mar.

9, 2010) (unpublished), recommendation adopted, 2010 WL 2772839

(D.S.C. July 13, 2010) (unpublished).           As such, these restrictions

are “reasonably related to a legitimate nonpunitive governmental

objective.”    Martin, 849 F.2d at 870.         To the extent the Complaint

or   Plaintiff’s     summary    judgment     response   contain   (unverified)

factual allegations suggesting otherwise, those allegations do not

constitute evidence.         See Maisha, 2015 WL 277747, at *1.

       Accordingly, the Court grants summary judgment to Defendant on

Plaintiff’s    claims    regarding     his    placement   in    administrative

segregation and the use of restraints.

       III. Loss of Telephone Privileges

       Additionally, in his “Answer to a Counterclaim” (Docket Entry

12), Plaintiff further alleges that he is “not allowed access to

the phone when out of his cell like the policy handbook suggest[s]”

(id. at 2). In his response to the summary judgment motion (Docket

Entry 17), Plaintiff merely repeats (in unsworn fashion) that

conclusory allegation (see id. at 2).

       Defendant’s affidavit does not address this claim (see Docket

Entry 15-3 at 1-5) likely as a result of Plaintiff’s failure to

assert this allegation in his Complaint (see Docket Entry 2 at 1-

14).      However,     the     Whitt   Affidavit    states     that,   “[s]ince


                                       13
[Plaintiff] is not housed in general population, the privileges

attendant to that housing status, such as frequent phone access

. . . do not apply.     In that regard, [Plaintiff’s] grievances on

th[at] matter[] do not apply to him.”      (Docket Entry 15-1, ¶ 20.)

The uncontested evidence thus shows that Plaintiff’s loss of

telephone privileges resulted from his placement in administrative

segregation.   (See id.)   Moreover, courts have held that this type

of claim does not amount to a constitutional deprivation.        See

United States v. Alkire, No. 95-7885, 82 F.3d 411 (table), 1996 WL

166400 (4th Cir. Apr. 10, 1996) (unpublished).

     In sum, the record warrants summary judgment for Defendant on

this claim.

                              CONCLUSION

     Defendant has established entitlement to judgment as a matter

of law on Plaintiff’s official and individual capacity claims.

     IT IS THEREFORE ORDERED that Defendant’s Summary Judgment

Motion (Docket Entry 14) is GRANTED and that judgment will be

entered in his favor.

                                       /s/ L. Patrick Auld
                                          L. Patrick Auld
                                   United States Magistrate Judge

March 31, 2020




                                  14
